MEMORANDUM **
Neeru Neeru, a native and citizen of India, petitions for review of a Board of Immigration Appeals (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
The record does not compel the conclusion that Neeru has demonstrated changed or extraordinary circumstances that excuse the untimely filing of her asylum application. See 8 C.F.R. § 1208.4(a)(4), (5); see also Ramadan v. Gonzales, 479 F.3d 646, 657 (9th Cir.2007) (per curiam). Accordingly, we deny the petition as to Neeru’s asylum claim.
As to withholding of removal, substantial evidence supports the BIA’s conclusion that Neeru failed to meet her burden of establishing past persecution or that it is more likely than not she will be persecuted on account of a protected ground if returned to India. See Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir.2001).
*135Substantial evidence supports the denial of CAT relief because Neeru did not show it is more likely than not that she will be tortured if returned to India. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir.2004).
Neeru’s motion to substitute counsel is granted. The clerk shall amend the docket to reflect that Hardeep S. Rai, Esq. is Neeru’s counsel of record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.